Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/821,009 filed on 03/17/2020.
Claims 1-20 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. JP2019-137612 filed on 07/26/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 14-15, and 19 are objected to because of the following informality:
Regarding Claims 14-15, and 19, claims 14-15 and 19 recite limitations that a separated by commas “,” instead of semi-colon “;”.
Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an authenticating unit that authenticates a user” in claim 1 and “an information processing apparatus including an authenticating unit that authenticates the user” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, claims 1 and 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding structure is disclosed in the specification for the authenticating unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 2-18, claims 2-18 are rejected as being dependent of claim 1.
Examiner’s Note
The citation used for Kamiya et al. (Pub. No.: 2018/0268157) is supported by priority JP 2017-52852 filed on Mar. 17, 2017.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakagami et al. (U.S. 20140176987 A1; Hereinafter “Sakagami”).
Regarding claim 1, Sakagami teaches an information processing apparatus (image forming apparatus 17) comprising: 
an authenticating unit that authenticates a user (Sakagami: para[0092], “A password may be found unauthentic in the image forming apparatus 17 when the initial password necessary for login to the Personal Menu, which is generated by the password generating unit 179, is changed by the user to a user define password. Thus, the control unit 171 causes the display/operating device 172 to display a touch panel screen or the like via which a password can be entered, and indicates that entry of a modified password, if any, is necessary (S70). If the user enters a correct password in S70, the control unit 171 releases the hard key lock status in accordance with the use limit information (S71).”); 
a transmitter (communication unit 176) that transmits user identification information (user identifying information) of the user authenticated by the authenticating unit to a management apparatus via a dedicated network used for exchanging the user identification information and restriction information (Sakagami: para [0051], “In the image forming apparatus management system 10, user identifying information acquired by the image forming apparatus 17 is transmitted to the management server 11.”); 
a receiver that receives the restriction information (use limit information 123) of the user corresponding to the transmitted user identification information from the management apparatus via the dedicated network (Sakagami: para [0051], “Based on the user identifying information, the management server 11 acquires use limit information associated with the user concerning use of the image forming apparatus 17. The acquired use limit information is then transmitted to the image forming apparatus 17.” Para [0070], “The use limit information 123 is associated with the user ID information 122; it indicates one or more functions that a user is allowed to utilize in the image forming apparatus 17 and setting conditions, for example” see also para[0081]); and 
a controller (control unit 171) that controls a range of a function usable by the user based on the restriction information received by the receiver (Sakagami: para [0051], “Based on the use limit information, use of the image forming apparatus 17 by the user is controlled on an individual user basis.”, see also para[0082], “Upon reception of the use limit information, the control unit 171 in the image forming apparatus 17 controls a process in the image forming apparatus 17 so that only a function allowed to the authenticated user can be realized”).
Regarding claim 2, Sakagami teaches the independent claim 1. Sakagami additionally teaches wherein the restriction information is access-right information used for restricting a range accessible by the authenticated user (Sakagami: Para [0070], “The use limit information 123 is associated with the user ID information 122; it indicates one or more functions that a user is allowed to utilize in the image forming apparatus 17 and setting conditions,”)
Regarding claim 3, Sakagami teaches the dependent claim 2. Sakagami additionally teaches wherein the access-right information is information used for specifying a function permitted to be used among functions of the information processing apparatus (Sakagami: Para [0070], “Specifically, the use limit information indicates which functions of the image forming apparatus 17, such as the scan function, the FAX function, a monochrome print function, and a color print function, a user is allowed to use. For example, in the image forming apparatus 17 of the present embodiment, a user A may be allowed to use the scan function, FAX function, monochrome print function, and color print function, while a user B may be allowed to use only the scan function and the print function, based on the limiting information. Such information stored in the user information storage device 120 may be registered by the administrator of the image forming apparatus management system 10 or a user in advance.”).
Regarding claim 4, Sakagami teaches the dependent claim 2,  Sakagami teaches wherein the access-right information is restriction- related information used when another apparatus is to be accessed via a network different from the dedicated network (Sakagami: para[0208],“ The operating terminal 21 acquires the use limit information via the communications unit 212, and controls the image forming apparatus 17 a based on the use limit information”, para[0051],“Based on the use limit information, use of the image forming apparatus 17 by the user is controlled on an individual user basis.” See also para [0202] that talks about the two devices that are connected using two different network.).
Regarding claim 5, Sakagami teaches the independent claim 1. Sakagami additionally teaches wherein when the user is authenticated by the authenticating unit, the controller disables at least one or all of functions usable by the user until the restriction information is received from the management apparatus (Sakagami: para[0085-0086], “With reference to FIG. 6, as a user holds his IC card over the IC card reader 174, the user authenticating process described with reference to FIG. 5 is initiated (S61). The image forming apparatus 17 is placed in a status such that it cannot be operated from the display/operating device 172 (to be hereafter referred to as a "hard key lock") until after a successful user authentication. If user authentication in S61 is successful and the user is one to whom use of the image forming apparatus 17 is allowed, the control unit 171 deactivates the hard key lock state(S62). The control unit 171, based on the use limit information transmitted from the management server 11 concerning the user, transitions the status of the image forming apparatus 17 to a status such that one or more functions allowed to the user can be performed (S63)”).
Regarding claim 6, Sakagami teaches the dependent claim 2. Sakagami additionally teaches wherein when the user is authenticated by the authenticating unit, the controller disables at least one or all of functions usable by the user until the restriction information is received from the management apparatus Sakagami: para[0085-0086], “With reference to FIG. 6, as a user holds his IC card over the IC card reader 174, the user authenticating process described with reference to FIG. 5 is initiated (S61). The image forming apparatus 17 is placed in a status such that it cannot be operated from the display/operating device 172 (to be hereafter referred to as a "hard key lock") until after a successful user authentication. If user authentication in S61 is successful and the user is one to whom use of the image forming apparatus 17 is allowed, the control unit 171 deactivates the hard key lock state(S62). The control unit 171, based on the use limit information transmitted from the management server 11 concerning the user, transitions the status of the image forming apparatus 17 to a status such that one or more functions allowed to the user can be performed (S63)”).
Regarding claim 7, Sakagami teaches the dependent claim 3. Sakagami additionally teaches wherein when the user is authenticated by the authenticating unit, the controller disables at least one or all of functions usable by the user until the restriction information is received from the management apparatus (Sakagami: para[0085-0086], “With reference to FIG. 6, as a user holds his IC card over the IC card reader 174, the user authenticating process described with reference to FIG. 5 is initiated (S61). The image forming apparatus 17 is placed in a status such that it cannot be operated from the display/operating device 172 (to be hereafter referred to as a "hard key lock") until after a successful user authentication. If user authentication in S61 is successful and the user is one to whom use of the image forming apparatus 17 is allowed, the control unit 171 deactivates the hard key lock state(S62). The control unit 171, based on the use limit information transmitted from the management server 11 concerning the user, transitions the status of the image forming apparatus 17 to a status such that one or more functions allowed to the user can be performed (S63)”).
Regarding claim 8, Sakagami teaches the dependent claim 4. Sakagami additionally teaches wherein when the user is authenticated by the authenticating unit, the controller disables at least one or all of functions usable by the user until the restriction information is received from the management apparatus(Sakagami: para[0085-0086], “With reference to FIG. 6, as a user holds his IC card over the IC card reader 174, the user authenticating process described with reference to FIG. 5 is initiated (S61). The image forming apparatus 17 is placed in a status such that it cannot be operated from the display/operating device 172 (to be hereafter referred to as a "hard key lock") until after a successful user authentication. If user authentication in S61 is successful and the user is one to whom use of the image forming apparatus 17 is allowed, the control unit 171 deactivates the hard key lock state(S62). The control unit 171, based on the use limit information transmitted from the management server 11 concerning the user, transitions the status of the image forming apparatus 17 to a status such that one or more functions allowed to the user can be performed (S63)”).
Regarding claim 9, Sakagami teaches the dependent claim 5. Sakagami additionally teaches wherein when the user is authenticated by the authenticating unit, the controller disables at least one or all of functions of the information processing apparatus against the user until the restriction information is received from the management apparatus (Sakagami: para[0219], “For example, if an authenticated user is subject to a limitation concerning use of the laser printer 17b based on the use limit information, the control unit 311 places the operating keys provided on the laser printer 17b in a hard key lock state, thus rendering the keys unusable. If, on the other hand, an authenticated user is allowed to use the laser printer 17b based on the use limit information, the control unit 311releases the hard key lock state of the laser printer 17b. Thus, the user can perform a print process using the operating keys on the laser printer 17b”).
Regarding claim 10, Sakagami teaches the dependent claim 6. Sakagami additionally teaches wherein when the user is authenticated by the authenticating unit, the controller disables at least one or all of functions of the information processing apparatus against the user until the restriction information is received from the management apparatus (Sakagami: para[0219], “For example, if an authenticated user is subject to a limitation concerning use of the laser printer 17b based on the use limit information, the control unit 311 places the operating keys provided on the laser printer 17b in a hard key lock state, thus rendering the keys unusable. If, on the other hand, an authenticated user is allowed to use the laser printer 17b based on the use limit information, the control unit 311releases the hard key lock state of the laser printer 17b. Thus, the user can perform a print process using the operating keys on the laser printer 17b”).
Regarding claim 11, Sakagami teaches the dependent claim 7. Sakagami additionally teaches wherein when the user is authenticated by the authenticating unit, the controller disables at least one or all of functions of the information processing apparatus against the user until the restriction information is received from the management apparatus (Sakagami: para[0219], “For example, if an authenticated user is subject to a limitation concerning use of the laser printer 17b based on the use limit information, the control unit 311 places the operating keys provided on the laser printer 17b in a hard key lock state, thus rendering the keys unusable. If, on the other hand, an authenticated user is allowed to use the laser printer 17b based on the use limit information, the control unit 311releases the hard key lock state of the laser printer 17b. Thus, the user can perform a print process using the operating keys on the laser printer 17b”).
Regarding claim 12, Sakagami teaches the dependent claim 8. Sakagami additionally teaches wherein when the user is authenticated by the authenticating unit, the controller disables at least one or all of functions of the information processing apparatus against the user until the restriction information is received from the management apparatus (Sakagami: para[0219], “For example, if an authenticated user is subject to a limitation concerning use of the laser printer 17b based on the use limit information, the control unit 311 places the operating keys provided on the laser printer 17b in a hard key lock state, thus rendering the keys unusable. If, on the other hand, an authenticated user is allowed to use the laser printer 17b based on the use limit information, the control unit 311releases the hard key lock state of the laser printer 17b. Thus, the user can perform a print process using the operating keys on the laser printer 17b”).
Regarding claim 13, Sakagami teaches the dependent claim 5. Sakagami additionally teaches wherein when the user is authenticated by the authenticating unit, the controller disables at least one or all of functions against the user until the restriction information is received from the management apparatus, the functions being used when another apparatus is to be accessed via a network different from the dedicated network (Sakagami: para[0219], “For example, if an authenticated user is subject to a limitation concerning use of the laser printer 17b based on the use limit information, the control unit 311 places the operating keys provided on the laser printer 17b in a hard key lock state, thus rendering the keys unusable. If, on the other hand, an authenticated user is allowed to use the laser printer 17b based on the use limit information, the control unit 311releases the hard key lock state of the laser printer 17b. Thus, the user can perform a print process using the operating keys on the laser printer 17b”).
Regarding claim 19, Sakagami teaches an information processing system comprising (Sakagami fig. 1 para[00520], “a system configuration of an image forming apparatus management system 10”): 
an information processing apparatus includes an authenticating unit that authenticates the user (Sakagami: para[0092], “A password may be found unauthentic in the image forming apparatus 17 when the initial password necessary for login to the Personal Menu, which is generated by the password generating unit 179, is changed by the user to a user define password. Thus, the control unit 171 causes the display/operating device 172 to display a touch panel screen or the like via which a password can be entered, and indicates that entry of a modified password, if any, is necessary (S70). If the user enters a correct password in S70, the control unit 171 releases the hard key lock status in accordance with the use limit information (S71).”);
a management apparatus (management server 11) that stores user identification information of a user and restriction information in correspondence with each other (Sakagami: fig. 3 para[0068-0069], “The management server 11 comprises a user information storage device 120, ..In the user information storage device 120, user information including IC card identifying information 121, user ID information 122, and use limit information 123 is stored in advance.”), the restriction information restricting a range of a function usable by the user (Sakagami: para[0070], “The use limit information 123 is associated with the user ID information 122; it indicates one or more functions that a user is allowed to utilize in the image forming apparatus 17 and setting conditions, for example”); and 
a transmitter that transmits the user identification information of the user authenticated by the authenticating unit to the management apparatus via a dedicated network used for exchanging the user identification information and the restriction information (Sakagami: para [0051], “In the image forming apparatus management system 10, user identifying information acquired by the image forming apparatus 17 is transmitted to the management server 11.”), 
a receiver that receives the restriction information of the user corresponding to the transmitted user identification information from the management apparatus via the dedicated network (Sakagami: para [0051], “Based on the user identifying information, the management server 11 acquires use limit information associated with the user concerning use of the image forming apparatus 17. The acquired use limit information is then transmitted to the image forming apparatus 17.” Para [0070], “The use limit information 123 is associated with the user ID information 122; it indicates one or more functions that a user is allowed to utilize in the image forming apparatus 17 and setting conditions, for example” see also para[0081]), and 
a controller that controls the range of the function usable by the user based on the restriction information received by the receiver (Sakagami: para [0051], “Based on the use limit information, use of the image forming apparatus 17 by the user is controlled on an individual user basis.”, see also para[0082], “Upon reception of the use limit information, the control unit 171 in the image forming apparatus 17 controls a process in the image forming apparatus 17 so that only a function allowed to the authenticated user can be realized”).
Regarding claim 20, Sakagami teaches a non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising (Sakagami: para[0013], “the invention provides a computer-readable image forming program for an image forming apparatus connected to a managing apparatus for managing use of the image forming apparatus.”): 
	authenticating a user (Sakagami: para[0092], “A password may be found unauthentic in the image forming apparatus 17 when the initial password necessary for login to the Personal Menu, which is generated by the password generating unit 179, is changed by the user to a user define password. Thus, the control unit 171 causes the display/operating device 172 to display a touch panel screen or the like via which a password can be entered, and indicates that entry of a modified password, if any, is necessary (S70). If the user enters a correct password in S70, the control unit 171 releases the hard key lock status in accordance with the use limit information (S71).”). 
transmitting user identification information of the authenticated user to a management apparatus via a dedicated network used for exchanging the user identification information and restriction information (Sakagami: para [0051], “In the image forming apparatus management system 10, user identifying information acquired by the image forming apparatus 17 is transmitted to the management server 11.”); 
receiving the restriction information of the user corresponding to the transmitted user identification information from the management apparatus via the dedicated network (Sakagami: para [0051], “Based on the user identifying information, the management server 11 acquires use limit information associated with the user concerning use of the image forming apparatus 17. The acquired use limit information is then transmitted to the image forming apparatus 17.” Para [0070], “The use limit information 123 is associated with the user ID information 122; it indicates one or more functions that a user is allowed to utilize in the image forming apparatus 17 and setting conditions, for example” see also para[0081]); and
 controlling a range of a function usable by the user based on the received restriction information (Sakagami: para [0051], “Based on the use limit information, use of the image forming apparatus 17 by the user is controlled on an individual user basis.”, see also para[0082], “Upon reception of the use limit information, the control unit 171 in the image forming apparatus 17 controls a process in the image forming apparatus 17 so that only a function allowed to the authenticated user can be realized”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al. (U.S. 20140176987 A1; Hereinafter “Sakagami”) in view of Nishio (U.S. 20150193182 A1; Hereinafter “Nishio”).
Regarding claim 14, Sakagami teaches the independent claim 1.
Sakagami does not explicitly teach wherein the transmitter transmits apparatus identification information of the information processing apparatus to the management apparatus together with the user identification information, of the user authenticated by the authenticating unit, and wherein the receiver receives, from the management apparatus, the restriction information of the user corresponding to the transmitted user identification information and the transmitted apparatus identification information.
However, in an analogous art, Nishio teaches wherein the transmitter transmits apparatus identification information (apparatus information 51M) of the information processing apparatus to the management apparatus together with the user identification information (user information 51U) of the user authenticated by the authenticating unit (Nishio: para[0287], “the authentication log application 1221 transfers the reported log data 51 to the log service unit 321 of the utilization constraint server 320 in step S1114.”, fig. 14A-B para [0285], “the log data 51 include user information 51U, apparatus information 51M, and result information 51R. The user information 51U,”), and 
wherein the receiver receives, from the management apparatus, the restriction information of the user corresponding to the transmitted user identification information and the transmitted apparatus identification information (Nishio: para [0288-0291], “the log service unit 321 updates the current value (accumulated utilization amount) of the user data based on the received log data 51 in step S1115. Specifically, the utilization amount coefficient information corresponding to the utilization function of scanning included in the result information 51R of the log data 51 is acquired by the utilization amount coefficient memory unit 325. The log service unit 321 calculates the utilization amount using the utilization amount coefficient information described in Embodiment 1 in reference to FIG. 6C. …the log service unit 321 returns the determination result of the utilization constraint to the authentication log application 1221 in step S1117”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Nishio into the teaching of Sakagami to include that the exchange of data includes the apparatus identification and the user identification because it will provide a highly accurate utilization constraint function (Nishio: para [0150]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al. (U.S. 20140176987 A1; Hereinafter “Sakagami”) in view of Kamiya et al. (U.S. 20180268157 A1; Hereinafter “Kamiya”).
Regarding claim 15, Sakagami teaches the independent claim 1.
Sakagami does not explicitly teach wherein the transmitter transmits, to the management apparatus, network identification information of a network different from the dedicated network together with the user identification information of the user authenticated by the authenticating unit; and wherein the receiver receives, from the management apparatus, the restriction information of the user corresponding to the transmitted user identification information and the transmitted network identification information.
However, in an analogous art, Kamiya teaches wherein the transmitter transmits, to the management apparatus, network identification information of a network different from the dedicated network together with the user identification information of the user authenticated by the authenticating unit (Kamiya: para[0177] “The status periodically transmitted from the processing apparatus 110 to the processing apparatus management server 240 includes items similar to those in the status 244 of the processing apparatus 110 exemplarily illustrated in FIG. 6.”,para[0080], “The status 244 as of each point in time includes an installation location, a contractor ID, an administrator name, an administrator contact, a registered user list, software information 246, hardware information 248,”, para [0085], “the status 244 further includes font types (a list of font names) installed in the processing apparatus 110, an address (for example, Internet protocol (IP) address) used for network communication,”), and 
wherein the receiver receives, from the management apparatus, the restriction information of the user corresponding to the transmitted user identification information and the transmitted network identification information (Kamiya: para[0036], “The viewing terminal 104 may be able to send the edited document to the processing apparatus 110 and register the document in the document management system (i.e., encode the document into a protected document). Accordingly, a single terminal may have the functions of both the creation terminal 102 and the viewing terminal 104. An eDoc includes a privilege granted to a viewer (access privilege information in the metadata described below), and the privilege may include, for example, the writing restriction to the eDoc and the restriction of redistribution destinations.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Kamiya into the teaching of Sakagami to include the exchange of data includes a network ID and the user ID because it will enables secure use of electronic documents and reduce risk of leaking information (Kamiya: para [0026]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al. (U.S. 20140176987 A1; Hereinafter “Sakagami”) in view of Kubooka et al(J.P. H114478 A; Hereinafter “Kubooka”).
Regarding claim 16, Sakagami teaches the independent claim 1.
 Sakagami does not explicitly teach wherein, in a case where communication with the authenticated user is interrupted for a predetermined time or longer or a distance to the authenticated user reaches a predetermined distance or longer, the controller deletes the restriction information received from the management apparatus.
However in an analogous art, Kubooka teaches wherein, in a case where communication with the authenticated user is interrupted for a predetermined time or longer or a distance to the authenticated user reaches a predetermined distance or longer, the controller deletes the restriction information received from the management apparatus (Kubooka: para[0013]“Next, when the communication terminal 1 B moves out of the area b within the area a and stops receiving the restriction information B, the timer management unit 17 sets the timer from the restriction information reception processing unit 11. Since there is no start instruction, When a timeout occurs, the transmission / reception control information storage unit 14 is notified of the timeout. The transmission / reception restriction information storage unit 14. Deletes the stored “outgoing / incoming / prohibited” restriction information B when the timeout notification is input. Therefore, the communication terminal 1B is in a state where transmission and reception are possible since the “prohibition of transmission and reception” restriction information B is deleted.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Kubooka into the teaching of Sakagami to include the deletion of the restriction information when the communication is interrupted because it will provide a wireless communication system capable of automatically and forcibly restricting communication terminals located in a range (Kubooka: para [0006]).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al. (U.S. 20140176987 A1; Hereinafter “Sakagami”) in view of Suzuki et al. (U.S. 20110188079 A1; Hereinafter “Suzuki ”).
Regarding claim 17, Sakagami teaches the independent claim 1. 
Sakagami does not explicitly teach wherein the dedicated network is a wireless communication line connectable to the management apparatus without a network setting.
However in an analogous art, Suzuki teaches wherein the dedicated network is a wireless communication line connectable to the management apparatus without a network setting (Suzuki: para[0039], “the information processing apparatus 200 is set up in advance to be able to communicate with the access point 300 in a wireless manner, and a computer network (hereinafter, referred to as a "network") such as a LAN is built between the information processing apparatus 200 and the access point 300”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Suzuki II into the teaching of Sakagami to include dedicated network is a wireless communication line connectable to the management apparatus without a network setting because it will provide a technique for presenting an appropriate, simple and reliable coping process(Suzuki: para [0007]).
Regarding claim 18, Sakagami in view of Suzuki teaches the dependent claim 17. Suzuki teaches wherein the wireless communication line is based on a wide-area wireless communication network in which data is exchanged at a communication speed lower than a communication speed in a network different from the dedicated network (Suzuki: para [0053], “The wireless method may be used between the second communication section 104 and the access point 300, and the wired method may be used between the access point 300 and the information processing apparatus 200. The invention is not limited to radio waves, and may use electromagnetic waves having other frequency such as infrared rays.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US-, Information Processing Apparatus, Image Apparatus, Information Processing Method and Non-Transitory Computer Readable Medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437    
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437